Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2022 has been entered.
     Claims 1-20 are presented for Examination.

DETAILED ACTION
                                                    Claim Rejections - 35 USC § 103
      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


   Claims 1-4, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et.al.(U.S Patent Application Publication 2008/0119273; hereinafter “Yamada”; Reference cited by applicant) in view of Stafford et.al.(U.S Patent Application Publication 2015/0094142); 
Regarding claim 1, Yamada discloses, a device comprising: 
at least one computer memory that is not a transitory signal and that comprises instructions executable by at least one processor to [“The main memory 33 is a storage area used by the CPU 30, and stores a game program or the like necessary for processing performed by the CPU 30 as necessary..”, 0061; Fig.2]: 
      responsive to a computer simulation indicating a first context and a computer simulation controller having a first voltage [“a controller 7 for providing the game apparatus main body 5 with operation information required to play a game, for example, information required for operating characters displayed on the game screen. . ..”, 0104; “the CPU 30 determines whether or not the player has pressed the HOME button of the controller 7 (step 13).   ...“, 0105 ;( i.e. indicating the first context of pressing the HOME key); “The CPU 30 also establishes the wireless connection with the controller 7 and obtains information on the controller 7 (controller ID, battery voltage data, etc.) from the controller 7.  The CPU 30 uses the obtained battery voltage data to calculate the remaining battery amount,” 0103; 0096 ;( i.e the battery voltage data obtained from the controller corresponds to the first voltage)], present a human-perceptible indication of low voltage [“a remaining battery amount of a predetermined level or lower.  The notification means, when the power insufficiency determination means determines that the power is insufficient, notifies the power insufficiency”, 0010   “... When displaying the HOME button menu on the monitor 2, the CPU 30 displays the remaining battery amount checking images BV1 through BV4 each representing the remaining battery amount of the controller 7. “, 0106;”... the remaining battery amount image BV1 indicates that the remaining battery amount of the controller 7 of 1P...and the battery needs to be replaced (recharged)”, 0092; Fig.10; (i.e BV1 presenting a low voltage as illustrated in Fig.10 in response to the first context)]; and 
     responsive to the computer simulation indicating a second context and the computer simulation controller having the first voltage, not present the human-perceptible indication of low voltage [0102-0103; 0096; “...when the HOME button has not been pressed, the CPU 30 advances the processing to step 15”, 0105; Fig.12,; “the CPU 30 executes battery counter update processing, and advances the processing to the next step.  Hereinafter, with reference to FIG. 13, the battery counter update processing will be described in detail”, 0107; ( i.e. with the battery voltage data obtained from the controller, the remaining battery image is not presented  indicating a second context of not pressing the HOME key.)].
 
    execute the computer simulation for presentation on at least one display responsive to input from the computer simulation controller[ “the game system 1 includes a home-use TV receiver (hereinafter, referred to as a "monitor") 2 as an example of display means and the installation type game apparatus 3 connected to the monitor 2 via a connection cord. .. the game apparatus main body 5 having a computer mounted thereon for executing the game program stored on the optical disc 4 and causing the monitor 2 to display a game screen, and a controller 7 for providing the game apparatus main body 5 with operation information required to play a game, for example, information required for operating characters displayed on the game screen”, 0055; “A player playing with the game apparatus main body 5 can enjoy the game by operating the controller 7 while watching the game image displayed on the monitor 2.”, 0057]
      However Yamada does not expressly disclose wherein the second context comprises: a user of the simulation controller is engaged in gameplay satisfying an intensity threshold.
    In the same field of endeavor(e.g. warning a user of a head mounted display during gameplay of a video game depending on the game intensity context), Stafford teaches,  
      wherein the second context comprises: a user of the simulation controller is engaged in gameplay satisfying an intensity threshold.[“ a controller held by the user and used to provide input to the content rendered on the HMD, may also be tracked..”, 0069;  “For example, the game logic module may analyze the images/video frames received at the client device with respect to the game intensity context.  Information from the game logic module 901 may be used by the game action trigger module 902 to initiate an appropriate game specific trigger action.  The game specific trigger action may include a flag identifying that it is a high-intensity game or  a low-intensity game”, 0073; ( i.e a game play satisfying a high or a low intensity threshold); “.. depending on the intensity of the video game, the textual warning may be rendered at the player A's HMD in the foreground while the interactive scenes of the video game continue to render in the background.  In this embodiment, the brightness level of the interactive scenes may be faded and the textual warning presented brightly.  In one example, the fading is done in a graduated manner depending on the intensity of the game so as to avoid disorienting the player.”, 0075; 0077].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamada with Stafford. Stafford’s teaching of warning a user during gameplay of a video game depending on the game intensity context will substantially enhance the user experience of Yamada’s system by presenting the battery voltage indications based on game intensity context. 
  
 Regarding claim 2, Yamada discloses the at least one processor [“CPU 30”, Fig.2].  
Regarding claim 3, Yamada discloses, at least one display device configured for control by the at least one processor to present a computer simulation [0104].  
Regarding claim 4, Yamada discloses, the computer simulation controller [“controller 7”, Fig.2].  
  
Regarding claim 19, Yamada discloses, a device comprising: 
      responsive to a computer simulation indicating a first context and a computer simulation controller having a first voltage [“a controller 7 for providing the game apparatus main body 5 with operation information required to play a game, for example, information required for operating characters displayed on the game screen. . ..”, 0104; “the CPU 30 determines whether or not the player has pressed the HOME button of the controller 7 (step 13).   ...“, 0105 ;( i.e. indicating the first context of pressing the HOME key); “The CPU 30 also establishes the wireless connection with the controller 7 and obtains information on the controller 7 (controller ID, battery voltage data, etc.) from the controller 7.  The CPU 30 uses the obtained battery voltage data to calculate the remaining battery amount,” 0103; 0096 ;( i.e the battery voltage data obtained from the controller corresponds to the first voltage)], present a human-perceptible indication of low voltage [“a remaining battery amount of a predetermined level or lower.  The notification means, when the power insufficiency determination means determines that the power is insufficient, notifies the power insufficiency”, 0010   “... When displaying the HOME button menu on the monitor 2, the CPU 30 displays the remaining battery amount checking images BV1 through BV4 each representing the remaining battery amount of the controller 7. “, 0106;”... the remaining battery amount image BV1 indicates that the remaining battery amount of the controller 7 of 1P...and the battery needs to be replaced (recharged)”, 0092; Fig.10; (i.e BV1 presenting a low voltage as illustrated in Fig.10 in response to the first context)]; and 
     responsive to the computer simulation indicating a second context and the computer simulation controller having the first voltage, not present the human-perceptible indication of low voltage [0102-0103; 0096; “...when the HOME button has not been pressed, the CPU 30 advances the processing to step 15”, 0105; Fig.12,; “the CPU 30 executes battery counter update processing, and advances the processing to the next step.  Hereinafter, with reference to FIG. 13, the battery counter update processing will be described in detail”, 0107; ( i.e. with the battery voltage data obtained from the controller, the remaining battery image is not presented  indicating a second context of not pressing the HOME key.)].
    execute the computer simulation for presentation on at least one display  according to input from the computer simulation controller[ “the game system 1 includes a home-use TV receiver (hereinafter, referred to as a "monitor") 2 as an example of display means and the installation type game apparatus 3 connected to the monitor 2 via a connection cord. .. the game apparatus main body 5 having a computer mounted thereon for executing the game program stored on the optical disc 4 and causing the monitor 2 to display a game screen, and a controller 7 for providing the game apparatus main body 5 with operation information required to play a game, for example, information required for operating characters displayed on the game screen”, 0055; “A player playing with the game apparatus main body 5 can enjoy the game by operating the controller 7 while watching the game image displayed on the monitor 2.”, 0057]


       However Yamada does not expressly discloses wherein indicating the first context comprises indicating a first number of user inputs at least one signal from the computer simulation indicating a scene from the computer simulation that is associated with a first number of user inputs and indicating the second context comprises at least one signal from the computer simulation indicating a scene from the computer simulation that is associated with a second number of user inputs.      
 
 In the same field of endeavor(e.g. warning a user of a head mounted display during gameplay of a video game depending on the game intensity context), Stafford teaches,  

wherein indicating the first context comprises indicating a first number of user inputs at least one signal from the computer simulation indicating a scene from the computer simulation that is associated with a first number of user inputs and indicating the second context comprises at least one signal from the computer simulation indicating a scene from the computer simulation that is associated with a second number of user inputs [      The HMD is configured to provide a view into an interactive scene of a video game, for example, at the display portion of the HMD.  The user wearing the HMD will be able to move his or her head in any direction to view other parts of the interactive scene and provide inputs to move about in the rendered virtual interactive scene, based on the user's head movement.  In one embodiment, the virtual interactive scene is rendered in a rich three dimensional (3D) format.  In one configuration, the HMD is configured to 
communicate with a client computer system 106, which renders the content presented to the HMD”, 0067; “a controller held by the user and used to provide input to the content rendered on the HMD, may also be tracked. As illustrated in FIG. 8, the controller is tracked using image data 804 extracted from captured video frames by the camera 108”, 0069; “the game logic module may analyze the images/video frames received at the client device with respect to the game intensity context…”0073;0075;0077 ( i.e. the  images/video frames rendered or a scene is based on the respective user inputs and the game intensity context is determined  by analyzing the images/video frames. Hence it is apparent that the first, second context is indicated based on tracking the number  of user inputs) ]
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamada with Stafford. Stafford’s teaching of warning a user during gameplay of a video game depending on the game intensity context will substantially enhance the user experience of Yamada’s system by presenting the battery voltage indications based on game intensity context. 

        Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Stafford as applied to claim 1 further in view of Song et.al.(U.S Patent Application Publication 2010/0135642; hereinafter "Song"; Reference cited as prior art in previous office action)
Regarding claim 5, Yamada discloses the limitations outlined in claim 1. However Yamada, Stafford does not expressly disclose wherein the first context comprises at least one simulation event associated with a period greater than a period of use associated with the first voltage.  
 In the same field of endeavor (e.g. relate to an apparatus capable of playing videos using a battery and displaying available play times of a video taking a remaining battery capacity into account),  Song, teaches, at least one simulation event associated with a period greater than a period of use associated with the first voltage[“the user may not be able to fully view the video for a desired time due to shortage of the battery capacity”, 0005; “For example, if a play time of the video the user desires to view is two hours long but the portable terminal has a remaining battery capacity capable of playing the video for about one hour, then the user is unable to view the entire two-hour video”, 0006; ( i.e the play time event duration exceeding  the period of use of the remaining battery capacity / voltage);  “The video play time controller 110 calculates available play times associated with video reproduction resolutions based on a remaining battery capacity with regard to a video that the user selected based on the information received through the power indicator 116 and the file manager 118. The video play time controller 110 provides the calculated available play times associated with video reproduction resolutions so that the user may select a preferred resolution, and activates a decoder based on the user selection”, 0025; 0027];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamada in view of Stafford with Song. Song’s teaching of selecting an available play time of a video depending on a remaining capacity of a battery will substantially enhance Yamada in view of Stafford’s system by displaying the duration of the remaining battery capacity corresponding to the desired play time of the user.

        Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Stafford as applied to claim 1  further in view of Albouyeh et.al.(U.S Patent Application Publication 2009/0258713; hereinafter “Albouyeh”; Reference cited by applicant)].
Regarding claim 6, Yamada discloses,    responsive to an active computer simulation controller having a voltage satisfying a low voltage threshold, [0010; 0104-0106; 0092; Fig.10 ;( i.e the controller connected to the gaming apparatus and displaying the remaining battery is the active controller)] 
 However Yamada does not expressly disclose generate a human-perceptible indication of a spare computer simulation controller, responsive to input received from the spare computer simulation controller, automatically execute a log in of at least one of: a user, and/or the spare computer simulation controller.  
 In the same field of endeavor (e.g. a set of controllers communicatively linked to the gaming console and when the active controller fails, the fail-over controller is automatically substituted) Albouyeh, teaches, 
responsive to an active computer simulation controller having a low voltage [0008; “The fault detector 117 can detect any of a variety of problematic conditions, which are to be considered a failure of a controller 130. For example, a wireless controller 130 can be out of transmission range of the wireless transceiver 116. A battery powered controller 130 can run out of charge...” 0031; (i.e detecting out of charge/ low voltage of an active controller)]
Further Albouyeh teaches, generate a human-perceptible indication of a spare computer simulation controller [0005; “When in an active state controller input is conveyed to the console 110 and interpreted. When in a fail-over state, a controller 130 is being used as a back-up to automatically substitute for a one of the active controllers 130 should a failure occur. An inactive state is any state in which a controller 130 is inaccessible for use by console 110. One inactive state can be a failed state, where the controller is unable to properly communicate with the console 110. Controllers 130 can include state indicators 132 and/or state adjustors 134 to indicate and/or adjust the enablement state of a controller 130”, 0025; 0031; ( i.e in response to failure of an active controller , providing indication of a substitute controller and changing the substitute/ spare controller  to an active state)]
responsive to input received from the spare computer simulation controller, automatically execute a log in of at least one of: a user, and/or the spare computer simulation controller [“One or more users can utilize controllers 130 linked to the console 110 as input entry devices. Unlike conventional arrangements, when one controller 130 fails, another controller 130 (i.e., a back-up controller having a fail-over enablement state) can be automatically substituted.  Game play can be optionally paused during the substitution while one controller 130 is switched for another to give a user time to physically shift controllers 130.  In another embodiment, the substitution can occur transparently to the running game, which prevents time-out conditions from occurring. This can be particularly important for online gaming, where a forced log-out can be not only inconvenient, but can have a detrimental affect on an online persona” 0024-0025; “One or more input elements 136 can be included on controller 130, which translates user interactions as input. “, 0032 (i.e in response to the user switching to a failover controller  with or without pausing the game and by  communicating  with the console , the user is able to continue the game automatically upon failure of an active controller)]

   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamada  in view of Stafford with Albouyeh. Albouyeh’s teaching of automatically substituting with a fail- over controller upon failure of an active controller will substantially improve Yamada in view of Stafford’s system to prevent time-out conditions by switching to another controller when the remaining amount of battery voltage of the active controller is low.

     Claims 7-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in in view of Albouyeh et.al.(U.S Patent Application Publication 2009/0258713; hereinafter “Albouyeh”; Reference cited by applicant)].
Regarding claim 7, Yamada discloses at least one computer memory that is not a transitory signal and that comprises instructions executable by at least one processor to [0061; Fig.2]:
 responsive to an active computer simulation controller having a voltage satisfying a low voltage threshold, [0104-0105; “...The player can check, on the monitor 2, the remaining battery amount of the controller 7 that he/she is using and also the remaining battery amounts of the controllers 7..”, 0106; 0092; Fig.10; (i.e the controller connected to the gaming apparatus and displaying the remaining battery is the active controller)] and 
However Yamada does not expressly disclose generate a human-perceptible indication of a spare computer simulation controller, responsive to user input received from the spare computer simulation controller, automatically execute a log in of at least one of: a user, and/or the spare computer simulation controller.  
 In the same field of endeavor (e.g. a set of controllers communicatively linked to the gaming console and when the active controller fails, the fail-over controller is automatically substituted) Albouyeh, also teaches, 
responsive to an active computer simulation controller having a low voltage [0008; “The fault detector 117 can detect any of a variety of problematic conditions, which are to be considered a failure of a controller 130. For example, a wireless controller 130 can be out of transmission range of the wireless transceiver 116. A battery powered controller 130 can run out of charge...” 0031; (i.e detecting out of charge/ low voltage of an active controller)].
Further Albouyeh teaches, generate a human-perceptible indication of a spare computer simulation controller [0005; “When in an active state controller input is conveyed to the console 110 and interpreted. When in a fail-over state, a controller 130 is being used as a back-up to automatically substitute for a one of the active controllers 130 should a failure occur. An inactive state is any state in which a controller 130 is inaccessible for use by console 110. One inactive state can be a failed state, where the controller is unable to properly communicate with the console 110. Controllers 130 can include state indicators 132 and/or state adjustors 134 to indicate and/or adjust the enablement state of a controller 130”, 0025; 0031; ( i.e in response to failure of an active controller , providing indication of a substitute controller and changing the substitute/ spare controller  to an active state)]
responsive to user input received from the spare computer simulation controller, automatically execute a log in of at least one of: a user, and/or the spare computer simulation controller [“One or more users can utilize controllers 130 linked to the console 110 as input entry devices. Unlike conventional arrangements, when one controller 130 fails, another controller 130 (i.e., a back-up controller having a fail-over enablement state) can be automatically substituted.  Game play can be optionally paused during the substitution while one controller 130 is switched for another to give a user time to physically shift controllers 130.  In another embodiment, the substitution can occur transparently to the running game, which prevents time-out conditions from occurring. This can be particularly important for online gaming, where a forced log-out can be not only inconvenient, but can have a detrimental affect on an online persona” 0024-0025; “One or more input elements 136 can be included on controller 130, which translates user interactions as input. “, 0032 (i.e in response to the user switching to a failover controller  with or without pausing the game and by  communicating  with the console , the user is able to continue the game automatically upon failure of an active controller)]
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamada with Albouyeh. Albouyeh teaching of automatically substituting with a fail- over controller upon failure of an active controller will substantially improve Yamada’s system to prevent time-out conditions by switching to another controller when the remaining amount of battery voltage of the active controller is low.

Regarding claim 8, Yamada discloses, the at least one processor [“CPU 30”, Fig.2].  
Regarding claim 9, Yamada discloses, at least one display device configured for control by the at least one processor to present a computer simulation [0104].  
Regarding claim 10, Albouyeh discloses, the active computer simulation controller [0029; Fig.1].  
Regarding claim 11, Yamada discloses, receive signals from the spare and active computer simulation controllers indicating voltages associated with the respective spare and active computer simulation controllers [0070; 0096-0097; “The remaining battery amount represented by each of the remaining battery amount checking images BV1 through BV4 is obtained by referring to the remaining battery amount data Dc regarding each controller 7 .. Regarding the controllers 7 which are not connected to the game apparatus main body 5, the remaining battery amount is represented with blank (namely, for example, ..”, 0106;(i.e the controllers that are actively being used is the active controller and the controllers which are not connected is spare controller. Fig.10 illustrates the voltage indication of the active and spare controllers)].  
Regarding claim 12,  Yamada, wherein the input comprises at least one gesture[ “when the controller 7 including the acceleration sensor 701 is dynamically accelerated by a hand of the player, various motions and/or positions of the controller 7 can be calculated by processing an acceleration signal generated by the acceleration sensor 701.”, 0083];  
 Albouyeh also teaches wherein the input comprises at least one gesture [0032]

Regarding claim 13, Albouyeh discloses, wherein the gesture comprises motion of the spare computer simulation controller without manipulation of control elements on the spare computer simulation controller [0028; 0032].  
Regarding claim 14, Yamada discloses a haptic indication presented on the spare computer simulation controller [“...The controller 7 can generate a sound or vibration in accordance with the transmission data which is wirelessly transmitted from the communication unit 6 of the game apparatus main body 5 and received by a communication section 75 (FIG. 7) in the controller 7. “, 0058].  
Albouyeh teaches, wherein the human-perceptible indication of a spare computer simulation controller [0037]
Regarding claim 15, Albouyeh teaches, wherein the human-perceptible indication of a spare computer simulation controller comprises an audible indication presented on the spare computer simulation controller [0037].  
Regarding claim 16, Albouyeh teaches wherein the human-perceptible indication of a spare computer simulation controller comprises a visual indication presented on the spare computer simulation controller [0032].  
Regarding claim 17, Yamada discloses wherein the visual indication comprises illuminating a light bar [“...one of the plurality of LEDs corresponding to the controller type is lit up  ...” 0070]
 Regarding claim 18, Yamada discloses 
responsive to a computer simulation having a first context and the active computer simulation controller having a first voltage [0103-0105; 0096], present a human-perceptible indication of low voltage [0010; 0092; 0106; Fig.10]; and 
responsive to the computer simulation having a second context and the active computer simulation controller having the first voltage, not present the human-perceptible indication of low voltage [0102-0103; 0096; 0107].  
                


Regarding claim 20, Yamada discloses, responsive to an active computer simulation controller having a voltage satisfying a low voltage threshold, [0010; 0104-0106; 0092; Fig.10 ;( i.e the controller connected to the gaming apparatus and displaying the remaining battery is the active controller)] 
 However Yamada does not expressly disclose generate a human-perceptible indication of a spare computer simulation controller, responsive to user input received from the spare computer simulation controller, automatically execute a log in of at least one of: a user, and/or the spare computer simulation controller.  
 In the same field of endeavor (e.g. a set of controllers communicatively linked to the gaming console and when the active controller fails, the fail-over controller is automatically substituted) Albouyeh, also teaches, 
responsive to an active computer simulation controller having a low voltage [0008; “The fault detector 117 can detect any of a variety of problematic conditions, which are to be considered a failure of a controller 130. For example, a wireless controller 130 can be out of transmission range of the wireless transceiver 116. A battery powered controller 130 can run out of charge...” 0031; (i.e detecting out of charge/ low voltage of an active controller)]
Further Albouyeh teaches, generate a human-perceptible indication of a spare computer simulation controller [0005; “When in an active state controller input is conveyed to the console 110 and interpreted. When in a fail-over state, a controller 130 is being used as a back-up to automatically substitute for a one of the active controllers 130 should a failure occur. An inactive state is any state in which a controller 130 is inaccessible for use by console 110. One inactive state can be a failed state, where the controller is unable to properly communicate with the console 110. Controllers 130 can include state indicators 132 and/or state adjustors 134 to indicate and/or adjust the enablement state of a controller 130”, 0025; 0031; ( i.e in response to failure of an active controller , providing indication of a substitute controller and changing the substitute/ spare controller  to an active state)]
   responsive to user input received from the spare computer simulation controller, automatically execute a log in of at least one of: a user, and/or the spare computer simulation controller [“One or more users can utilize controllers 130 linked to the console 110 as input entry devices. Unlike conventional arrangements, when one controller 130 fails, another controller 130 (i.e., a back-up controller having a fail-over enablement state) can be automatically substituted.  Game play can be optionally paused during the substitution while one controller 130 is switched for another to give a user time to physically shift controllers 130.  In another embodiment, the substitution can occur transparently to the running game, which prevents time-out conditions from occurring. This can be particularly important for online gaming, where a forced log-out can be not only inconvenient, but can have a detrimental affect on an online persona” 0024-0025; “One or more input elements 136 can be included on controller 130, which translates user interactions as input. “, 0032 (i.e in response to the user switching to a failover controller  with or without pausing the game and by  communicating  with the console , the user is able to continue the game automatically upon failure of an active controller)]
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamada with Albouyeh. Albouyeh teaching of automatically substituting with a fail- over controller upon failure of an active controller will substantially improve Yamada’s system to prevent time-out conditions by switching to another controller when the remaining amount of battery voltage of the active controller is low.

Response to Arguments
        1)   Applicant’s arguments with respect to claim(s) 1, 19 have been considered but are moot because the arguments do not apply to Yamada  in view of Stafford  ( claims 1, 19) references being used in the current rejection.
         2)  Applicant’s arguments and amendments with respect to claims  7 and 20 have been considered but does not overcome the rejections as set forth in this office action.
       Applicant argues in substance that: 
                A. Regarding claims 7, 20,   applicant submits that Albouyeh fails to teach,  “responsive to input received from the spare computer simulation controller, automatically execute a log in of at least one of: a user, and/or the spare computer simulation controller”. Albouyeh simply fails to mention any input from the new controller.


 [Applicant’s remarks Pages 1-2]

The examiner respectfully traverses applicant’s arguments for the following reasons:

As to Point A :

      Regarding claims 7, 20, Albouyeh teaches   when one controller fails or in an inactive state the spare or fail-over controller takes over. Albouyeh also  teaches when an active controller fails the spare / failover controller communicates with the console and automatically substitutes with the active controller  and the controller input is conveyed to the console [0024-0025] i.e. in response to the user switching to a failover controller  with or without pausing the game and by  communicating  with the console , the user is able to continue the game automatically upon failure of an active controller. 

      Further Albouyeh teaches “ One or more input elements 136 can be included on controller 130, which translates user interactions as input” [0032]. 
    
 Hence it is apparent that an user input is received  by the console from the fail -over controller to  access/ continue the game automatically  upon failure of an active  controller. 
In light of these teachings Albouyeh teaches the limitations “responsive to user input received from the spare computer simulation controller, automatically execute a log in of at least one of: a user, and/or the spare computer simulation controller”, to the extent it is claimed.


Conclusion
                  
       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mao, U.S Patent Application Publication 2016/0042566,teaches an operation for identifying the game state of a game being executed for display on a head mounted display (HMD).  Further, the method includes an operation for determining the game intensity value for the game state based on user intensity ratings obtained from user play of the game.  The user intensity ratings represent the level of sensory stimulus presented to users during the user play of the game via the HMDs of the respective users.  Further, the method includes an operation for presenting the game intensity value to the HMD for rendering during execution of the game. 
Arulesan et.al., U.S Patent Application Publication 2017/0149633,teaches method of estimating a power consumption of one or more websites includes receiving browser metrics from a browser hosted on a device.  The browser metrics correspond with accessing a single website.  The method also includes estimating a power consumption by the device while accessing the single website based on the browser metrics. 

        Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187 

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187